Citation Nr: 1337168	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  13-15 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.



INTRODUCTION

The Veteran served on active duty from December 1967 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of this appeal, which involves a claim of entitlement to service connection for lung cancer, the Veteran unfortunately died in July 2013.  The appellant, who is his surviving spouse, has been substituted as the claimant for the purpose of processing the claim to completion.  See 38 U.S.C. § 5121A (West Supp. 2013); VBA Fast Letter 211 (10-30), August 10, 2010.  The Veteran did not have any other pending claims at the time of his death.  A September 2013 letter notified the appellant-widow that her substitution request had been granted, and that she had 30 days to provide any additional evidence she wanted considered.  No additional evidence or argument has been received.  Therefore, the Board will proceed with appellate review of the claim.

Prior to his death the Veteran had requested to testify at a hearing before the Board, but later withdrew that request in a June 2013 statement.  See 38 C.F.R. § 20.704(e) (2013).

He submitted additional evidence after his claim was last adjudicated by the RO, and, in a June 2013 statement, waived his right to have the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ), preferring instead to have the Board do so in the first instance.  See 38 C.F.R. § 20.1304(c) (2013) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless the appellant waives this procedural right).

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (20130).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Since the claim requires further development before being decided on appeal, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The March 2013 VA opinion is insufficient for making an informed decision on this claim, as it was based exclusively on the findings of the National Academy of Sciences (NAS) that there was inadequate or insufficient information to find a statistical association between tonsillar cancer, from which the Veteran's lung cancer metastasized, and herbicide exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report:  Veterans and Agent Orange:  Update 2010, 77 Fed. Reg. 47,924, 47,927 (Aug. 10, 2012).  

While the Secretary of VA determines whether a legal presumption of service connection is warranted for certain diseases found to be associated with herbicides such as Agent Orange based on NAS's reports, these reports may not be relied on in themselves to find against a direct relationship between herbicide exposure and a given disease merely because they do not support presumptive service connection.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) ("To permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.").


By extension, a VA opinion that relies only on the NAS's reports regarding statistical associations between herbicide exposure and certain health outcomes is not sufficient to render an informed decision as to whether a relationship may nevertheless exist between a claimant's disorder and herbicide exposure.  See id. (finding that the Board did not provide adequate reasons or bases for relying on an opinion that found against a relationship between the Veteran's cancer and Agent Orange exposure merely because the NAS reports did not support a statistical association).  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain a supplemental VA medical nexus opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's tonsil cancer (from which his lung cancer metastasized) is the result of or associated with exposure to herbicides such as the dioxin in Agent Orange.  To facilitate providing this addendum opinion, the claims file, including a complete copy of this REMAND, must be made available to the examiner for review.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The opinion should be rendered in accordance with the following instructions: 
A. Address a November 2011 letter by Dr. Silverman which states that the Veteran had been diagnosed in the past with multiple cancers other than lung cancer, including skin cancer and melanoma, which brought up "the possibility of a more systemic carcinogenic exposure possibly due to Agent Orange" from serving in Vietnam. 
B. Address a December 2011 letter by Dr. Bumpous, stating that although tonsil cancer was not on the list of cancers presumed to be caused by herbicide exposure, it had "the same type of native mucosal lining" as the larynx, trachea, and bronchus.  The doctor thus opined that Agent Orange exposure was as likely a potential etiologic factor in the tonsil cancer as it may be in cancer of the larynx, trachea, and bronchus, the latter being eligible for presumptive service connection due to herbicide exposure.  
C. Provide specific reasons in support of the opinion apart from mere citation to NAS's statistical reports (as embodied in the Agent Orange health outcome updates published in the Federal Register), to include, as applicable, why NAS's reports or other studies are found to be persuasive, whether there are other risk factors that might be the cause of the Veteran's tonsil cancer, and whether the condition had manifested itself in an unusual manner.

2.  Review this supplemental VA opinion to ensure it adequately responds to the Board's directives, and that it is supported by a sufficient explanation.  If not, take corrective action.  38 C.F.R. § 4.2.

3.  Then readjudicate this pending claim in light of this and all other additional evidence.  If this claim continues to be denied, send the appellant and her representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



